DETAILED ACTION
 	Claims 1-20 are pending. This is in response to the application filed on January 8, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim recites processing components and data storage components which are interpreted as software components.
Claims 9-14 are also rejected as being dependent to claim 8.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase computer-readable medium is interpreted as signal per se.
Claims 16-20 are also rejected as being dependent to claim 15.
Examiner Note
There is no art rejection for claims 1, 8 and 15. The closest art is PG Pub 20150286783 (Hereinafter Kumar) which disclose using similar algorithm such as Term Frequency-Inverse Document Frequency (TF-IDF) and weighted Euclidean distance to measure similarity between doctors with malicious act based on similar access to data (medicines, procedures, etc.) (see par. [0037]-[0051]). However, Kumar or with any combination of any art would teach all claimed features.

 			REFERENCE of RELATED ART
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Pub 20120137367 - Continuous anomaly detection based on behavior modeling and heterogeneous information analysis (par. [0270]-[0280] discloses the use of  term frequency TF and inverse document frequency IDF).


Inquiry communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M TRAN whose telephone number is (571)270-1994. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M TRAN/           Primary Examiner, Art Unit 2432